Citation Nr: 1410997	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  06-32 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent prior to July 8, 2008 for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 50 percent from July 8, 2008 for PTSD.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to January 1999. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for PTSD and assigned an initial rating of 10 percent effective from February 27, 2006.  

The Veteran perfected an appeal as to the initial rating of 10 percent and the February 27, 2006 effective date for service connection.

In a June 2009 rating decision the RO increased the rating to 30 percent effective March 16, 2009.  
 
In an October 2010 decision the Board: denied an effective date prior to February 27, 2006, for the grant of service connection for PTSD; denied an initial disability rating greater than 10 percent prior to July 8, 2008 for PTSD; and granted an initial disability rating of 50 percent beginning from July 8, 2008 for PTSD.  
 
The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) from that part of the October 2010 Board decision that had denied the initial disability ratings for PTSD above 10 percent prior to July 8, 2008, and above 50 percent effective from July 8, 2008.  

In a Memorandum Decision of January 2012, the Court vacated that part of the October 2010 Board decision that denied the initial disability ratings for PTSD above 10 percent prior to July 8, 2008, and above 50 percent from July 8, 2008.  
The Court also held that the Board erred in its decision when it failed to address entitlement to TDIU, which the Court found to be inextricably intertwined with the underlying disability rating for PTSD, and for which the Court determined that the parties acknowledged that the record contained evidence that the Veteran was unemployable due to service-connected disabilities.

In an October 2012 decision, the Board denied an initial disability rating in excess of 10 percent prior to July 8, 2008, and denied an initial disability rating in excess of 50 percent from July 8, 2008.  The Board determined that a remand or referral of a claim for TDIU was not necessary as there is no evidence of unemployability due to the service-connected disability.

The Veteran appealed from the October 2012 Board decision to the Court.  In a December 2013 Court Order, the Court granted a joint motion for remand by the Veteran and Secretary of VA (the parties).  

Thereby the Court vacated the Board's October 2012 decision denying: an initial evaluation in excess of 10 percent prior to July 8, 2008, for PTSD; an initial evaluation in excess of 50 percent from July 8, 2008, for PTSD; and a TDIU by reason of the Veteran's PTSD.  In the Order the Court further remanded these three issues for re-adjudication consistent with the joint motion.    

Based on the foregoing, the respective issues have been characterized as listed on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the joint motion for remand granted by the Court in its December 2013 Order, the parties agreed that a remand was necessary because the Board erred when it failed to provide an adequate statement of reasons or bases to support its findings that remand or referral of a claim for TDIU is not necessary.  The parties also agreed that the issue of entitlement to TDIU is inextricably intertwined with the underlying disability rating issues regarding PTSD so that they must be adjudicated together. 

Prior to adjudication in these matters, a remand is necessary for the following reasons.  The most recent VA examination conducted regarding the severity of the Veteran's PTSD and its impact on employability was in March 2009, five years ago.  Clinical evidence on file indicates that the symptoms of the veteran's PTSD has worsened since then. 

At that time the examiner's findings included a Global Assessment of Functioning (GAF) score of 62.  At a VA psychiatric examination eight months earlier in July 2008, the findings included a GAF score of 65.  Both scores reflect only some mild symptoms, or some difficulty in social occupational or school functioning, but that one is generally functioning pretty well and has some meaningful interpersonal relationships.  See American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (4th ed. 1994).  

These GAF scores are consistent with contemporaneous VA treatment records dated between 2005 and August 2010, which contain GAF scores between 60 and 80, but predominantly in the 70s.  

However, in the same set of VA treatment records on file but dated later, beginning in about January 2011, recorded GAF scores show a distinct downward trend in the assessments as to GAF scores.  VA treatment records since January 2011 are clearly lower and predominantly in the 50 to 55 range.  A significant number of treatment assessments are of GAF scores of 50, which reflects serious symptoms or serious impairment in social, occupational, or school functioning, including "unable to keep a job".  Id.   

There is also other VA clinical evidence on file reflecting more serious symptoms since the last VA examination in March 2009, including evidence of auditory and visual hallucinations, and history of suicidal ideations.

On comparing these GAF scores and other clinical evidence, it appears that the Veteran's psychiatric condition due to his service-connected PTSD has worsened over the five years since the last VA examination in 2009.  

Given the lack of any recent VA examination findings necessary to evaluate the current condition of the Veteran's PTSD, and the evidentiary indications that the disability has worsened since the last VA examination in 2007, the claim must be remanded for the Veteran to undergo a contemporaneous and thorough VA examination to determine the current severity of this disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403   (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186  (1995).

If reasonably raised by the record, a claim for TDIU is part of a claim for an increased rating for a disability and must be considered in connection with that rating claim..  Rice v. Shinseki, 22 Vet. App. 447, 453-54   (2009).  Because entitlement to a TDIU is inextricably part of the Veteran's PTSD rating claim, the proper remedy here is to remand the TDIU issue for all required development and adjudication in light of adjudication of the PTSD rating claim.

The most recent VA treatment records on file are dated through to July 2012, which are in electronic database form on Virtual VA.  The record suggests that the Veteran has ongoing treatment since then through VA.  Any pertinent treatment records not on file must be obtained prior to VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Issue a notice letter that complies with the requirements of 38 U.S.C.A. § 5103(a)  (West 2002) and 38 C.F.R. § 3.159(b)  (2013) that includes an explanation as to the information or evidence needed to establish  TDIU.

2.  Ask the Veteran to identify all medical care providers who have evaluated or treated him for his PTSD.  Request copies of any pertinent private or VA medical records not currently of record from all sources identified, including all VA treatment records dated since July 2012. 

3.  After completing the above, schedule the Veteran for a psychiatric examination to determine the nature, extent and severity of the Veteran's service-connected PTSD, and the impact of that disability on his occupational functioning and daily activities.

The examiner must be provided with and review the entire claim file and any other pertinent records otherwise in the custody of VA including in electronic database form.  The examiner must elicit from the Veteran a narrative of all of the relevant symptoms associated with his PTSD.  

The examiner must perform all indicated tests, studies, and mental status examination necessary for a complete evaluation of the PTSD; report all pertinent findings; and estimate the Veteran's Global Assessment of Functional (GAF) Scale score.  

The examiner must identify all of the Veteran's psychiatric symptoms; indicate the frequency, severity, or duration of those symptoms; and opine as to the extent to which the PTSD impacts on his ability to work.  

The examiner must render an opinion as to whether it is at least as likely as not that the PTSD, alone or in combination with other service-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  The examiner must comment as to the impact of the Veteran's PTSD, alone, and collectively with other service-connected disabilities, on the Veteran's ability to work.  

In providing the opinion on TDIU, the examiner must take into consideration findings on file regarding the PTSD and other service-connected disabilities, the Veteran's level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  

4.  Readjudicate the claims of entitlement to an initial disability rating for PTSD, in excess of 10 percent for the period prior to July 8, 2008, and in excess of 50 percent for the period from July 8, 2008.  Then in light of those determinations, adjudicate entitlement to a TDIU.  If any benefit sought is denied,  provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


